COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-242-CV
 
 
  
IN 
THE MATTER OF LESLIE ANN
ORICO, 
AND ON BEHALF OF M.O.
AND 
G.O., MINOR CHILDREN
 
 
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Motion To Dismiss Appeal Of Appellant Eugene A. Orico, 
IV.”  It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal.  See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
   
                                                          PER 
CURIAM
 
 
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
September 8, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.